ORDER
PER CURIAM:
Stanley J. Stramel (“Husband”) appeals from a judgment dissolving his marriage to Linda S. Stramel (“Wife”). Husband argues that the property division contained in the judgment failed to address a marital debt; that the judgment erroneously ordered a cash equalization payment as part of the property division; and that the judgment failed to comply with the provisions of § 452.335, RSMo when ordering Husband to pay maintenance to Wife. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).